Order entered July 24, 2018




                                            In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                     No. 05-18-00061-CV

                          BILLY & AUDRA DRAPER, Appellants

                                              V.

                         AJ & SAL ENTERPRISES, LLC, Appellee

                      On Appeal from the County Court at Law No. 5
                                  Dallas County, Texas
                          Trial Court Cause No. CC-17-06758-E

                                          ORDER
       Before the Court is appellants’ July 23, 2018 second motion for extension of time to file

brief. We GRANT the motion to the extent we ORDER the brief be filed no later than

September 6, 2018. We caution that further extension requests will be disfavored.


                                                     /s/   DAVID EVANS
                                                           JUSTICE